Case 1:17-cv-01734-RGA Document 359 Filed 01/31/20 Page 1 of 2 PageID #: 10007




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                      )
SPRINT COMMUNICATIONS COMPANY L.P.,
                                                      )
                                                      )
                        Plaintiff,
                                                      )
                                                      )
                v.
                                                      )
                                                      )
CHARTER COMMUNICATIONS, INC.,                             C.A. No. 17-1734-RGA
                                                      )
CHARTER COMMUNICATIONS HOLDINGS,
                                                      )
LLC, SPECTRUM MANAGEMENT HOLDING                          JURY TRIAL DEMANDED
                                                      )
COMPANY, LLC, CHARTER
                                                      )
COMMUNICATIONS OPERATING, LLC, and
                                                      )
BRIGHT HOUSE NETWORKS, LLC,
                                                      )
                        Defendants.                   )


               SPRINT’S MOTION TO AMEND THE SCHEDULING ORDER

         Pursuant to the Special Master’s instructions to raise by motion any discovery issues to be

addressed at the upcoming telephonic discovery hearing scheduled for Monday, February 3, 2020

at 10:00 a.m., Plaintiff Sprint Communications Co. L.P. (“Sprint”) hereby moves this Court to

amend the current Scheduling Order (D.I. 50) to re-allocate 13 of Sprint’s unused third-party

deposition hours for use in party depositions, to account for developments in the case since the

parties agreed to the terms of that Order. Sprint states that good cause exists for this amendment,

which results in no prejudice to Defendants Charter Communications, Inc., Charter

Communications Holdings, LLC, Spectrum Management Holding Company, LLC, Charter

Communications Operating, LLC, and Bright House Networks, LLC (collectively, “Charter”).

         As requested by the Special Master, Sprint submitted its letter to the Special Master laying

out Sprint’s position on Tuesday, January 28. Charter submitted its response on Thursday, January

30.




68496653.1
Case 1:17-cv-01734-RGA Document 359 Filed 01/31/20 Page 2 of 2 PageID #: 10008




                                          Respectfully submitted,

                                          /s/ Christina B. Vavala
   Of Counsel:                            R. Montgomery Donaldson (#4367)
                                          Christina B. Vavala (#6135)
   B. Trent Webb                          POLSINELLI PC
   Ryan J. Schletzbaum                    222 Delaware Avenue, Suite 1101
   Ryan D. Dykal                          Wilmington, DE 19801
   John D. Garretson                      Telephone: (302) 252-0920
   Jordan T. Bergsten                     Facsimile: (302) 252-0921
   Lauren E. Douville                     rmdonaldson@polsinelli.com
   Aaron E. Hankel                        cvavala@polsinelli.com
   Mark D. Schafer
   Samuel J. LaRoque
   Maxwell C. McGraw                      Counsel for Plaintiff Sprint
   Thomas M. Patton                       Communications Company L.P.
   Lydia C. Raw
   SHOOK, HARDY & BACON L.L.P.
   2555 Grand Boulevard
   Kansas City, MO 64108
   Telephone: (816) 474-6550
   sprintteam@shb.com

   Robert H. Reckers
   Michael W. Gray
   Jonathan M. Hernandez
   SHOOK, HARDY & BACON L.L.P.
   JP Morgan Chase Tower
   600 Travis Street, Suite 3400
   Houston, TX 77002-2926
   Telephone: (713) 227-8008
   sprintteam@shb.com

   Dated: January 31, 2020




                                      2
68496653.1
